Title: John Adams to Abigail Adams, 17 November 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Phila. Nov. 17. 1794
          
          Yesterday I attended the Dedication of a Temple. The Presbyterian Congregation in Market Street, have taken down their old Meeting House, and erected a new one, in the Same Place, much larger higher, more light, airy and elegant. They assembled in it for the first time, Yesterday, when Dr Ewing preached in the Morning and Dr Blair in the Afternoon.
          I recollected with Pleasure upon this Occasion the Course of sermons delivered in Rotation by the Ministers of Boston in the new Church in Brattle street, and Philadelphia got nothing by the Comparison. Dr Blair however entertained Us with an elegant and Sublime Discourse, in which among other good Things he gave Tom Paine a hearty Reprobation.
          I dined at Mr Otis’s: all well.— I hope to receive a Line to day. a Journal, or diurnal Register of farming would be very very refreshing, and entertaining. Oh the tedious solitude that awaits me, for 3 or 4 months, amidst the Noise, Smoke Wealth Luxury, Eloquence, Learning Wit, and Wisdom of this proud City and our venerable Congress.! To me, one Week of Domestic fœlicity & Rural Amusement, would be worth it all.
        